Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (US PUB. 2020/0168595) in view of Brewer et al. (US PUB. 2020/0135719), Jacobs et al. (US PUB. 2020/0075431) and with evidence provided by Young et al. (US PUN. 2020/0303311).
Regarding claim 1, CHANG teaches a three-dimensional device Para [0070]) comprising: 
a plurality of stacked circuit chips (110,120,130,140 in Fig. 1 and 910,920,930 & 940 in Fig. 9) each having one or more circuit blocks in each of a plurality of divided region obtained by dividing a circuit plane (The Examiner understands that dividing a circuit plane to obtain circuit blocks in each of a plurality of divided region in a chip is widely known in the art. For instance, Brewer teaches said commonly known feature in Fig. 1-5); and 
an interconnect portion (e.g. 115,125,135,145 in Fig. 1) communicatively connected, for each group of circuit blocks included in each of the divided regions overlapping in a stacking direction in the plurality of circuit chips, to a predetermined number of circuit blocks sorted from the circuit blocks within the group (also see interconnect portions in Fig. 2-5).  
Though The combination of CHANG and Brewer teaches the presence of non-defective chips; however, the combination is silent wherein at least one of the groups of circuit blocks includes at least one circuit block determined to be defective; and wherein the at least one circuit block determined to be defective is disconnected from at least one of the interconnect portion and a power source. The Examiner understands that said claim feature would have been obvious in the semiconductor art as the presence of defective circuit blocks and dealing with them is widely known in the art. For instance, Jacobs teaches wherein at least one of the groups of circuit blocks includes at least one circuit block determined to be defective (see Abstract, Fig. 1-5B, Fig. 9 and associated text – Jacob teaches the presence of defective circuits throughout the disclosure); and  wherein the at least one circuit block determined to be defective is disconnected from at least one of the interconnect portion and a power source (Jacob’s abstract and particularly Fig. 5A & Fig. 9 Para [0042-0043] and note failure/defect 510 -  once, the defect/failure is identified, it is not only obvious but also common sense/knowledge to disconnect or deactivate defective or faulty circuitry from the power source to mitigate further damage. For instance, Young provides evidence for the widely known remedial measure of deactivating/disconnecting a defective circuity/chip in Para [0042]). As such, said claim features would have been obvious and within the ordinary skill in the art. 
Regarding claim 2, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device according to claim 1, wherein the interconnect portion includes through wiring which passes through at least one circuit chip and extends in the stacking direction of the plurality of circuit chips (e.g. CHANG’s Fig. 1 and 5).  
Regarding claim 5, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device according to claim 1, comprising a control chip (150, 550 or 950), being connected to the interconnect portion below or above the circuit chip that is configured to control each circuit block (CHANG’s Fig. 1, Fig. 5 and Fig. 9).  
Regarding claim 6, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device, according to claim 5, wherein the control chip includes: an address register configured to set an address associated with each of the plurality of circuit blocks; a command receiving section configured to receive a command including specification of an address for the three-dimensional device and a command processing section configured to access the circuit block associated with the address specified by the command, in response to receiving the command (CHANG’s Fig. 2-4, 6-9 and associated text. Also see Para [0020-0024]).  
Regarding claim 7, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device according to claim 1, wherein each of the plurality of circuit blocks includes: an address register (e.g. 112) configured to set an address associated with each of the plurality of circuit blocks (Para [0024, 006-0027 & 0029]): a command receiving section configured to receive a command via the interconnect portion (TSVs): and a command processing section for executing a process specified by the command, in response to receiving the command (see Para [0020-0024] and Fig. 4 & respective text. Also see Brewer’s Para [0034-0035]).  
Regarding claim 8, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device according to claim 6, wherein an address setting corresponding to the circuit block in the address register is rewritable (Fig. 2-4, 9, Para [0055] and respective texts).  
Regarding claim 9, the combination of CHANG, Brewer, Jacob and Young teaches the three-dimensional device according to claim 1, wherein each of the plurality of circuit blocks is a memory block (CHANG’s Fig. 1-9).
Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive. The applicant argues that the Jacob reference does not teach the claims 3-4 limitations that have been incorporated into claim 1. The Examiner respectfully disagrees and points out the widely known presence of defective circuit blocks among functional ones in the semiconductor art. Jacob discusses the presence of defective circuitry and their detection (see Jacob’s Fig. 5A-5B and Fig and respective texts (e.g. Para [0042-0043 & 0052] and note defects/failure site 510 disconnected from an interconnect portion). Furthermore, it is not only obvious but also common knowledge/sense to disconnect or deactivate a defective circuitry from a power source (the Examiner had taken official notice of this widely known feature in the previous office action). Young provides evidence for this commonly known and obvious mitigation approach in Para [0042], where Young teaches deactivation or disconnecting of a defective circuit portion/chip). As such, the applicant’s argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894